DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8, 15 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regards to Independent Claim 1, a single claim which claims both an apparatus and the method steps of using the apparatus is indefinite.  See In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303 (Fed. Cir. 2011).  In the instant case both an apparatus, a gas turbine plant, and a method of using the apparatus, supply of at least one type of fluid of the plurality of types of fluid to the connection line is stopped according to an operating state of the gas turbine plant, is claimed.  It is unclear whether infringement occurs when one supplies at least one type of fluid of the plurality of types of fluid to the connection line is stopped according to an operating state of the gas turbine plant, or when one constructs the gas turbine plant as structurally claimed.
Regarding Dependent Claim 2, a single claim which claims both an apparatus and the method steps of using the apparatus is indefinite.  See In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303 (Fed. Cir. 2011).  In the instant case both an apparatus, a gas turbine plant, and a method of using the apparatus, when the supply of at least one type of fluid of the plurality of types of fluid to the connection line is stopped, the bypass line is opened by the adjustment device, is claimed.  It is unclear whether infringement occurs when one opens 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 6, 9, 11-13, 15, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Grieb 3,585,795 in view of Guillet 5,271,215.
	In regards to Independent Claims 1 and 9 and Dependent Claims 6, 11-13, 15, 17, Grieb teaches a gas turbine plant (figure 1) comprising: a compressor (Vn and Vh) including a compressor low-pressure stage (Vn) for compressing air (a), and a compressor high-pressure stage (Vh) for further compressing the air compressed at the compressor low-pressure stage; a combustor (B) configured to mix and combust the air compressed by the compressor and fuel; a turbine (T) configured to be driven by combustion gas generated in the combustor (from line g); a connection line (e) configured to connect an outlet of the compressor high-pressure stage and an inlet of the turbine via the combustor; a bypass line (b1) configured to cause some or all of the air compressed at the compressor low-pressure stage to bypass the compressor high-pressure stage and to be supplied to the connection line (as shown in figure 2 with S1 open); and an adjustment device (S1) configured to adjust a flow rate of the air flowing through the bypass line (Col. 5, ll. 43-55).  However, Grieb does not teach a plurality of types of fluid are supplied to the connection line in addition to the air compressed by the compressor, and during operation of the gas turbine plant, supply of at least one type of fluid of the plurality of types of .
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grieb in view of Guillet as applied to claim 1 above, and further in view of Eto 2012/0042658.
	Regarding Dependent Claim 3, Grieb in view of Guillet teaches the invention as claimed and discussed above.  However, Grieb in view of Guillet does not teach using two types of fuel with different calorific values.  Eto teaches using high and low calorific fuels in a gas turbine (paragraph [0012]).  It would have been obvious to one of ordinary skill in the art prior to the filing date of the invention to use two different caloric value fuels in the gas turbine of Grieb in view of Guillet, as taught by Eto, in order to reduce consumption of high calorific fuels during operation of the gas turbine (paragraph [0010]).
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Grieb in view of Guillet as applied to claim 11 above, and further in view of Reiter 2015/0369125.
	Regarding Dependent Claim 14, Grieb in view of Guillet teaches the invention as claimed and discussed above.  However, Grieb in view of Guillet does not teach increasing flow .
Claims 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Grieb in view of Guillet as applied to claims 1 and 9 above, and further in view of Urbach 4,509,324.
	Regarding Dependent Claims 16 and 18, Grieb in view of Guillet teaches the invention as claimed and discussed above, and further teaches an HRSG that heats water with exhaust gas, and a feed water line configured to supply water to the HRSG (see rejection of claims 1 and 9 above, where Guillet teaches an HRSG that heats water supplied to a heat exchanger of the HRSG).  However, Grieb in view of Guillet does not teach a desalination device configured to produce fresh water using energy from the plant, or a fresh water line that supplies fresh water from the desalination device to the connection line.  Urbach teaches a desalination device (36) configured to produce fresh water (output from 36) using energy from the plant (figure 1), and a fresh water line (output from 36) that supplies fresh water from the desalination device to the connection line (line from 36 to input line to combustor 16 shown in figure 1).  It would have been obvious to one of ordinary skill in the art prior to the filing date of the invention to modify the gas turbine engine of Grieb in view of Guillet with the desalination device of Urbach, in order to allow the use of seawater in the gas turbine plant (Col. 3, ll. 58-63).

Allowable Subject Matter
10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  prior art fails to teach, in combination with the other limitations of dependent claim 10, a control device configured to increase the supply amount of steam or water supplied to the connection line from the plurality of supply lines until either, a total output of the at least one generator reaches a required value, all available steam or water is consumed, or a state of the gas turbine plant reaches the operational limit of the gas turbine plant.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN M SUTHERLAND whose telephone number is (571)270-1902. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on (571) 272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/STEVEN M SUTHERLAND/Primary Examiner, Art Unit 3741